15 A.3d 323 (2011)
205 N.J. 316
In the Matter of Dennis M. BAPTISTA, a Judge of the Municipal Court.
D-83 September Term 2010, 067767
Supreme Court of New Jersey.
April 7, 2011.

ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that DENNIS M. BAPTISTA, Judge of the Municipal Court of the Town of Phillipsburg, be publicly reprimanded, finding by clear and convincing evidence that respondent violated Canons of the Code of Judicial Conduct, specifically, Canon 1 (a judge should observe high standards of conduct to preserve the integrity and independence of the judiciary), Canon 2A (a judge should act in a manner that promotes public confidence in the integrity and impartiality of the judiciary), and Canon 2B (a judge should not lend the prestige of office to advance a private interest nor convey the impression that the judge is in a special position of influence);
*324 And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and DENNIS M. BAPTISTA, Judge of the Municipal Court of the Town of Phillipsburg, is hereby publicly reprimanded.